United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-1269
                      ___________________________

                                  Jacoby Garrett

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 John Doe (B); John Doe (C); John Doe (D); John Doe (E); John Doe (F); John
Doe (G); John Doe (H); John Doe (I); John Doe (J); John Doe (K); John Doe (L);
                         John Doe (M); John Doe (N)

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                  Appeal from United States District Court
                 for the Northern District of Iowa - Dubuque
                               ____________

                           Submitted: March 2, 2017
                             Filed: March 9, 2017
                                 [Unpublished]
                                ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Jacoby Garrett appeals the district court’s1
adverse grant of summary judgment based on its finding that he had failed to exhaust
administrative remedies, as required under the Prison Litigation Reform Act (PLRA).
After careful review of the record and the parties’ arguments on appeal, we conclude
that no genuine issue of material fact remained as to whether he failed to exhaust
available administrative remedies. See 42 U.S.C. § 1997e(a) (requiring prisoners to
exhaust available administrative remedies prior to bringing a federal
prison-conditions claim under § 1983); King v. Iowa Dep’t of Corr., 598 F.3d 1051,
1052 (8th Cir. 2010) (de novo standard of review). Garrett effectively conceded the
availability of an administrative remedy in stating that he had filed numerous
grievance forms, and he did nothing to counter defendants’ evidence that he failed to
exhaust these remedies aside from the mere claim that he had done so in his unsworn
complaint. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.

                                         -2-